Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 23, 2015

The Court of Appeals hereby passes the following order:

A16A0619. MICHAEL BROWN v. THOMAS G. ABERNATHY et al.

      Michael Brown filed suit against multiple defendants, including Thomas G.
Abernathy, for fraud, breach of fiduciary duty, creation of trust, and unjust
enrichment. On June 16, 2015, the trial court granted the defendants’ motion for
summary judgment on Brown’s fraud claim. Brown filed a motion for reconsideration
from this ruling, which the trial court denied on September 15, 2015. Brown filed this
direct appeal from that ruling. We lack jurisdiction.
       A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). Although Brown had a right to appeal the order
granting summary judgment to the defendants, he does not have the right to appeal the
denial of their motion for reconsideration. The denial of a motion for reconsideration
is not directly appealable, and the filing of such a motion does not extend the time for
filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000);
Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985). Accordingly, Brown’s
notice of appeal is invalid as to the order denying his motion for reconsideration and
untimely as to the summary judgment order. Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                    12/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.